Citation Nr: 0015349	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-45 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The appellant and her nephew



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to November 
1945.  

The veteran died on July [redacted], 1995; the appellant is 
his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating decision of the 
RO.  

In January 1998, the Board remanded this matter for 
additional development of the record.  

In February 2000, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  That opinion was received in March 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on July [redacted], 1995, due to probable 
pulmonary emboli as a consequence of brain metastasis due to 
bronchogenic cancer.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death were posttraumatic seizures and chronic 
obstructive pulmonary disease.  

3.  At the time of his death, service connection was in 
effect for anxiety reaction with posttraumatic stress 
disorder, 100 percent disabling; degenerative joint disease, 
cervical spine, 30 percent disabling; and post operative 
traumatic arthritis of the right knee, 10 percent disabling. 

4.  No competent evidence has been submitted to show that the 
veteran's lung cancer was due to disease or injury incurred 
in or aggravated by service.

5.  The veteran is not shown to have had a seizure disability 
due to the head injury suffered in service or other event in 
service.  

6.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

7.  Based on the evidence on file at the time of the 
veteran's death, the veteran was not in receipt of or 
entitled to receive a 100 percent disability rating for the 
10 years immediately prior to his death.  

8.  The appellant did not specifically allege clear and 
unmistakable error in a prior final VA determination.  



CONCLUSIONS OF LAW

1.  Neither the veteran's lung cancer nor the claimed seizure 
disability was due to disease or injury which was incurred in 
or aggravated by active service; nor may either be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (1999).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  

3.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.22 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection for cause of death

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors and 
seizure disorder is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  


Analysis

The veteran's death certificate lists the cause of death as 
probable pulmonary emboli as a consequence of brain 
metastasis due to bronchogenic cancer.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death were those of posttraumatic 
seizures and chronic obstructive pulmonary disease.  

At the time of his death, the veteran was service-connected 
for anxiety reaction with posttraumatic stress disorder, 100 
percent disabling; degenerative joint disease, cervical 
spine, 30 percent disabling; and post operative traumatic 
arthritis of the right knee, 10 percent disabling.  

In the first instance, there is no medical evidence of lung 
cancer during the veteran's period of service or within one 
year of his separation therefrom.  Indeed, the appellant 
makes no such contention.  Rather, the appellant contends 
that the veteran suffered from disability manifested by a 
posttraumatic seizure disorder which was causally related to 
service and either caused, or contributed substantially or 
materially to his death.  

Given the identification of posttraumatic seizures as an 
other significant condition contributing to death, the Board 
finds that there is a plausible basis for the appellant's 
claim.  For that reason the Board has proceeded to consider 
the claim on the merits.

As noted hereinabove, in February 2000, the Board requested 
the opinion of a medical specialist from VHA, which was 
subsequently received in March 2000.  In her opinion, the VHA 
expert concluded that the likelihood that the veteran's 
seizure disorder was related to his head injury in service 
was very low.  She provided two main reasons for this 
opinion.  First, she emphasized the extremely long delay 
between the date of the head injury in service and the onset 
of seizures.  She explained that most posttraumatic seizures 
occur within two years of injury.  

Although she acknowledged that the veteran's head injury in 
service was likely of sufficient severity to produce a 
seizure disorder, it was her opinion that it was unlikely 
that the veteran had ongoing seizures for 40 years without 
requiring medication or hospitalization.  The second basis 
for her opinion was that there was an alternative reason for 
his underlying seizure disorder which was uncovered in an 
examination performed in 1989-mainly the possibility of an 
aneurysm.  

In addition to the above commentary, the VHA specialist also 
rendered an opinion as to whether there was a causal or 
contributory relationship between the veteran's reported 
seizure disorder and his death.  The specialist noted that 
she did not find any evidence in the record to support such 
an assertion.  She emphasized that there was no mention in 
the record of a seizure occurring in the period of time 
surrounding his death.  Furthermore, the cause of death was 
noted to be pulmonary embolism which related to being 
sedentary or to a hypercoagulable state such as one that 
would have been experienced when suffering from cancer.  
Finally, she noted that there were no drug levels documented 
surrounding his last hospitalization to suggest that seizures 
had been an important active contributing condition and that 
no major adjustments in seizure medications had been made.  

Based on a review of the evidence as a whole, and 
specifically the opinion rendered by the VHA specialist, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of 
the veteran's death.  In doing so, the Board finds persuasive 
the opinion of the VHA specialist who is a board certified 
neurologist with special training and certification in 
clinical neurophysiology and epilepsy.  

The Board acknowledges the presence of evidence within the 
claims folder, including VA hospitalization reports dated in 
November 1989 and June 1993, where a diagnosis referable to a 
seizure disorder was rendered and associated with the head 
injury in service; however, no rationale was provided to 
support the opinions rendered.  The Board finds that no 
competent evidence has been submitted which supports the 
assertion that the veteran had a service-connected 
posttraumatic seizure disorder that contributed substantially 
and materially to the veteran's death; combined to cause 
death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  (emphasis added).  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  




II.  Dependency and indemnity compensation

With regard to the claim for DIC, pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or entitled to receive (or 
but for the receipt of military retired pay was entitled to 
receive) compensation at the time of death for service-
connected disability that either:

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 years or more 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding his death.  38 
U.S.C.A. § 1318(a),(b); 38 C.F.R. § 3.22(a).

The provisions of 38 C.F.R. § 3.22 were revised, effective on 
January 21, 2000, to establish an interpretive rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
A similar holding was held by the Court in Marso v. West, 13 
Vet. App. 260 (1999).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board further notes that, in this case, 
although 38 C.F.R. § 3.22 was revised after the appellant's 
claim was filed, the law itself remains essentially 
unchanged.  


Analysis

As noted, at the time of the veteran's death, service 
connection was in effect for anxiety reaction with 
posttraumatic stress disorder, 100 percent disabling; 
degenerative joint disease, cervical spine, 30 percent 
disabling; and post operative traumatic arthritis of the 
right knee, 10 percent disabling.  

The record does not reflect that the appellant has alleged 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 based on CUE in a prior RO rating decision.  
Hence, this matter was not adjudicated by the RO, and it will 
not be addressed by the Board.  

The record reveals that the veteran's service-connected 
anxiety reaction with posttraumatic stress disorder was rated 
totally disabling effective from March 1995 until the time of 
his death in July 1995.  Therefore, he was not entitled to a 
total disability rating for 10 continuous years prior to his 
death and the criteria for the grant of DIC benefits to the 
appellant under the provisions of 38 U.S.C.A. § 1318 are not 
met.  

Under prior case law, the appellant could have established a 
claim if she could show that the veteran was hypothetically 
entitled to a total rating for 10 continuous years prior to 
his death.  Carpenter v. Gober, 11 Vet. App. 140 (1998).  
However, this case law does not apply to claims as of March 
1992 when 38 C.F.R. § 20.1106 (1999) was promulgated.  See 
Marso.  

Accordingly, the claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 and the criteria of 3.22, 
effective prior to or as of January 21, 2000 is denied by 
operation of law.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

